Case 2:17-cv-07639-SJO-KS Document 624-1 Filed 12/23/19 Page 1 of 4 Page ID
                                #:27873




                   EXHIBIT A
Case 2:17-cv-07639-SJO-KS Document 624-1 Filed 12/23/19 Page 2 of 4 Page ID
                                #:27874


 1
 2
 3
 4
 5
 6
 7
 8
                        UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                           WESTERN DIVISION

11 JUNO THERAPEUTICS, INC.,               Case No. 2:17-cv-07639-SJO-KSx
   MEMORIAL SLOAN KETTERING
12 CANCER CENTER, AND SLOAN               [PROPOSED] JUDGMENT ON
                                          DECEMBER 13, 2019 JURY
13 KETTERING INSTITUTE FOR                VERDICT
   CANCER RESEARCH,
14
            Plaintiffs,
15                                        Hon. S. James Otero
        v.
16                                        Courtroom 10C
   KITE PHARMA, INC.,
17
            Defendant.
18
19 AND RELATED COUNTERCLAIMS
20
21
22
23
24
25
26
27
28
                                                                     [PROPOSED] JUDGMENT ON
                                                                DECEMBER 13, 2019 JURY VERDICT
                                                                    Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 624-1 Filed 12/23/19 Page 3 of 4 Page ID
                                #:27875


 1        This action came on for jury trial on December 3, 2019, in Courtroom 10C of
 2 the above-entitled Court, the Honorable District Court Judge S. James Otero
 3 presiding. On December 13, 2019, the jury returned a unanimous verdict in favor of
 4 Plaintiffs Juno Therapeutics, Inc., and Sloan Kettering Institute for Cancer Research
 5 (“Plaintiffs”) and against Defendant Kite Pharma, Inc. (“Kite”). Dkt. No. 593
 6 (redacted version); Dkt. No. 594 (sealed version).
 7        NOW THEREFORE, IT IS ORDERED, ADJUDGED, AND DECREED
 8 THAT JUDGMENT IS HEREBY ENTERED IN THIS MATTER AS
 9 FOLLOWS:
10        1.     Kite has infringed claims 3, 5, 9, and 11 of United States Patent No.
11 7,446,190 (“the ’190 Patent”) since October 18, 2017, by making, selling, and/or
12 offering to sell Yescarta® in the United States.
13        2.     Kite’s infringement of claims 3, 5, 9, and 11 of the ’190 Patent has been
14 willful.
15        3.     Claims 3, 5, 9, and 11 of the ’190 Patent are not invalid for lack of
16 enablement or written description.
17        4.     The ’190 Patent’s Certificate of Correction is not invalid.
18        5.     Judgment is entered against Kite on its counterclaims of non-
19 infringement and invalidity.
20        6.     In addition to costs, pre-judgment interest, and any further relief awarded
21 by the Court, Plaintiffs shall recover on the jury verdict $751,607,611.14 against Kite,
22 which consists of a reasonable royalty comprising (1) a $585,000,000 upfront
23 payment; and (2) $166,607,611.14, calculated as a 27.6% running royalty rate on
24 Kite’s revenues from sales of Yescarta® from October 18, 2017 through September
25 30, 2019, which were $603,650,765. As provided for in 28 U.S.C. § 1961, Plaintiffs
26 shall also recover post-judgment interest at a rate of ___, compounded annually, from
27 the date of this Judgment until the Judgment is paid.
28
                                                                          [PROPOSED] JUDGMENT ON
                                                                     DECEMBER 13, 2019 JURY VERDICT
                                            -1-                          Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 624-1 Filed 12/23/19 Page 4 of 4 Page ID
                                #:27876


 1         7.    The parties’ Rule 50(a) motions, see Dkt. Nos. 550, 551, are denied as
 2 moot.
 3         8.    The parties are expected to submit post-trial motions; the entry of this
 4 Judgment does not preclude the parties’ ability to seek the relief to be sought by such
 5 timely filed motions.
 6
 7 Dated:                    , 2019
 8
 9
                                                 HONORABLE S. JAMES OTERO
10
                                                 UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                         [PROPOSED] JUDGMENT ON
                                                                    DECEMBER 13, 2019 JURY VERDICT
                                           -2-                          Case No. 2:17-cv-07639-SJO-KSx
